*740MEMORANDUM ***
The State of Arizona’s challenge to the Department of the Interior’s jurisdiction over the Alamo Lake Wildlife Area under the Wild Free-Roaming Horses and Burros Act (Wild Horses Act),1 is barred by the six-year statute of limitations applicable to civil suits against the government.2 The Department first asserted its jurisdiction over the Alamo Lake Wildlife Area under the Wild Horses Act in 1977, when it issued a plan for the Alamo Herd Management Area. But Arizona did not challenge the Department’s authority under the Wild Horses Act until 1994, a year after the Department issued a proposed management plan for the Kingman Resource Area. Arizona argues that our decision in Wind River allows it to challenge the Department’s jurisdiction as part of its challenge to the Department’s 1993 King-man Area plan. This argument fails because the Rule 26(f) case management plan plaintiffs agreed to, states as their legal issue whether the Kingman Area burro management plan is arbitrary “by virtue of BLM’s alleged lack of jurisdiction over the lands” only, not by virtue of a substantive challenge to the terms of the plan itself as in Wind River.
AFFIRMED.

 This disposition is not appropriate for publication and may' not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 16 U.S.C. § 1331 etseq.


. See 28 U.S.C. § 2401(a); Wind River Mining Corp. v. United States, 946 F.2d 710, 713 (9th Cir.1991) (noting that actions under the Administrative Procedure Act are governed by the six-year statute of limitations applicable to civil actions against the United States).